DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-3 and 5 are objected to because of the following informalities:  
Regarding claim 2, examiner recommends amending the recitation of “from 300 mJ/cm2 to 1000 mJ/cm2” in line 4 to recite --in the range from 300 mJ/cm2 to 1000 mJ/cm2--.
Regarding claim 3, examiner recommends amending the recitation of “of from 0.2 sec to 1.0 sec” in line 2 to recite --in the range from 0.2 sec to 1.0 sec--.
Regarding claim 5, examiner recommends amending the recitation of “from 80 mJ/cm2 to 450 mJ/cm2” in lines 4-5 to recite --in the range from 80 mJ/cm2 to 450 mJ/cm2--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnishi (US 2018/0111389 A1).
Ohnishi teaches the following claimed limitations:
Regarding claim 1, an inkjet printing method (method of operating printer 10; FIGs. 1A-1B) comprising: 
discharging an ink onto a print medium (inkjet heads 102 eject ink droplets onto the medium 50; [0033]; FIGs. 1-2), where the ink comprises a polymerizable group-containing dispersion (solvent refers to a liquid for dispersing; [0034]; when a pigment is used, resin generated by polymerization of the exothermic polymerizable substance is used as a binder to retain the pigment; [0094]; the binder/pigment is the dispersion material) and a polymerization initiator (polymerization initiator; [0034]); 
after the discharging, irradiating the ink with active energy rays, where the ink is discharged on the print medium (ultraviolet light sources 104 emit ultraviolet light and irradiate the inks adhered to the medium 50; [0039]; FIGs. 1-2); and 
after the irradiating, drying the ink with heat, where the ink is irradiated with the active energy rays (afterheater 24 is disposed downstream side of the inkjet heads 102; [0057]; FIGs. 1A-1B).
Regarding claim 2, the irradiating is irradiating ultraviolet rays (ultraviolet light; [0045]), and 
wherein a cumulative light amount of the active energy rays is from 300 mJ/cm2 to 1000 mJ/cm2 (200 mJ/cm2 to 1000 mJ/cm2; [0106]; FIG. 3).
Regarding claim 4, the polymerizable group is at least one selected from the group consisting of an acrylate group and a methacrylate group (isobornyl acrylate; [0091]).
claim 5, the irradiating is irradiating ultraviolet rays (ultraviolet light; [0045]), 
wherein the ultraviolet rays are UV-A (wavelength range of 200 nm to 400 nm; [0045]), and
wherein a cumulative light amount in one pass of the UV-A is from 80 mJ/cm2 to 450 mJ/cm2 (200 mJ/cm2 to 1000 mJ/cm2; [0106]; FIG. 3; number of passes is made to be 1; [0125]).
Regarding claim 6, ink A comprising water-based solvent of 20 weight % to 70 weight %, exothermic polymerizable substance of 25 weight % to 70 weight %, polymerization initiator of 5 weight % to 10 weight %, colorant of 2 weight % to 10 weight % of the total weight of the water-based ink ([0088]-[0093]). Since the water-based solvent contains water as the main ingredient ([0088]), the weight % of water would be in the range of about 11 weight % to about 69 weight % of the total weight of the water-based ink.
Regarding claim 7, the polymerizable group-containing dispersion is a urethane dispersion (urethane resin; [0094]).
Regarding claim 8, an inkjet printing apparatus (printer 10; FIGs. 1A-1B) comprising: 
an ink discharging unit configured to discharge an ink onto a print medium (inkjet heads 102 eject ink droplets onto the medium 50; [0033]; FIGs. 1-2), where the ink comprises a polymerizable group-containing dispersion (solvent refers to a liquid for dispersing; [0034]; when a pigment is used, resin generated by polymerization of the exothermic polymerizable substance is used as a binder to retain the pigment; [0094]; polymerization initiator (polymerization initiator; [0034]); 
an active-energy-ray irradiator configured to irradiate the ink with active energy rays, where the ink is discharged on the print medium (ultraviolet light sources 104 emit ultraviolet light and irradiate the inks adhered to the medium 50; [0039]; FIGs. 1-2); and 
a drying unit configured to dry the ink with heat, where the ink is irradiated with the active energy rays (afterheater 24 is disposed downstream side of the inkjet heads 102; [0057]; FIGs. 1A-1B).
Regarding claim 9, the active-energy-ray irradiator is an ultraviolet ray irradiator configured to emit ultraviolet rays (ultraviolet light; [0045]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnishi (US 2018/0111389 A1) in view of Hayata (US 2012/0069082 A1).
Ohnishi does not teach the following claimed limitations:
Regarding claim 1, within a period of from 0.2 sec to 1.0 sec after the discharging, the irradiating and then the drying are performed. 
Hayata teaches the following claimed limitations:
claim 1, within a period of from 0.2 sec to 1.0 sec after the discharging, the irradiating is performed (irradiation is carried out at a time between 0 and 1.0 second after discharge; [0032]) for the purpose of controlling the spreading of ink droplets. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate within a period of from 0.2 sec to 1.0 sec after the discharging, the irradiating and then the drying are performed, as taught by Hayata, into Ohnishi for the purpose of controlling the spreading of ink droplets.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




24 March 2022
/KENDRICK X LIU/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853